I am honoured to be
afforded this opportunity to extend my delegation’s
congratulations to Mr. Gurirab and his country, Namibia, on
his election to the high office of President of the General
Assembly at its fifty-fourth session. His considerable
diplomatic experience is well known, and there is little
doubt that the affairs of this session will be conducted with
expeditiousness, skill and competence. At the same time, I
wish to express my delegation’s appreciation and gratitude
to his immediate predecessor, Mr. Didier Opertti, for the
able manner in which he presided over the fifty-third
session.
Let me extend my delegation’s thanks to our
Secretary-General, Mr. Kofi Annan, for the excellent and
exemplary leadership qualities he has displayed during this
critical period for the United Nations and the international
community. The Commonwealth of Dominica welcomes
and congratulates the three new Member States — Kiribati,
Nauru and the Kingdom of Tonga — on their admission to
the United Nations. We pledge to work with them on
matters of mutual interest.
I take this opportunity to convey my country’s deepest
condolences to the Governments and the people of the
Bahamas and the United States for the loss of life and
destruction of property caused by hurricane Floyd. I also
express my Government’s sentiments regarding the victims
of the earthquakes in Greece, the Republic of China on
Taiwan, Turkey, and, just recently, Mexico. Our sympathy
is also extended to the victims of the nuclear accident in
Japan.
The Commonwealth of Dominica is supportive of the
ongoing United Nations reform programme, the intent of
which is to create a system geared to eliminating waste and
duplication and making more efficient use of the
Organization’s resources. At its creation the United
Nations was charged with responsibility for the
maintenance of international peace and security, and the
numerous United Nations missions currently in place
around the globe are testimony to the Organization’s
efforts to meet its Charter obligations in this regard.
However, we continue to maintain that the restructuring
and revitalization process should result in creating an
Organization with the capacity, compassion and
effectiveness to meet the many serious economic, social
and humanitarian problems confronting the majority of
citizens in the global village.
We are not unmindful of the great contributions that
the United Nations system has made to the improvement
of health, the eradication of diseases and the rising levels
of education and living standards in various parts of the
world. Additionally, the United Nations has been at the
forefront of efforts to focus international consciousness on
human rights abuses, while it continues to be the last
hope for the many thousands displaced each year as a
result of political, religious or ethnic conflict.
But poverty eradication remains an unfulfilled
promise. Today, increasing numbers of people live in
conditions of poverty, with no access to adequate medical
care, basic education or even clean drinking water. We
recognize that poverty eradication is a task to be
undertaken not by the United Nations system alone, but
in partnership with the international community, which
must come to the realization that improvement in social
and economic conditions is less costly than having to deal
with the consequences of sustained economic deprivation
and social degradation. The time for engaging in that
partnership is now.
As for the reform of the Security Council, the
Commonwealth of Dominica supports the work of the
Open-ended Working Group and its efforts at reconciling
the many outstanding issues and differences among
Member States. We believe that any meaningful reform
of the Security Council should reflect present-day
economic and geographical realities and must provide for
a reasonable expansion of its membership and equitable
representation for regional groupings, with no
differentiation regarding the rights of permanent members.
The Commonwealth of Dominica applauded the
decision of the people of East Timor, as expressed in the
popular consultation of 30 August 1999. We must
therefore deplore and condemn the acts of violence visited
upon the people of East Timor by those determined to
21


nullify the results of the consultation and maintain the
colonial status quo. We commend the United Nations for its
work in making the consultation possible and we strongly
support the decision of the Security Council to authorize the
establishment of a multinational peacekeeping force to
protect the people of East Timor as they seek to assert their
right to self-determination.
The Commonwealth of Dominica wishes to address
once again the issue of legitimate representation for the
Republic of China on Taiwan and its people in the United
Nations. The Republic of China on Taiwan, a model of
democracy in the Asian region, is able and willing to carry
out the obligations contained in the Charter of the United
Nations. Over the past few decades, the Republic of China
has made tremendous strides in economic development,
thus enabling it to make a contribution to poverty
alleviation through economic assistance programmes in
developing countries. Dominica is concerned that an
industrialized country, with a democratically elected
Government, that exercises sovereign authority over a
defined geographical area with a population of 22 million
people, is denied membership of the United Nations. This
situation must be addressed in order to ensure that the
citizens of the Republic of China on Taiwan have a
representative voice in the United Nations and its related
agencies.
The recently concluded special session of the General
Assembly on small island developing States provided an
opportunity to review the 1994 Barbados Plan of Action.
The recognition of small island developing States in that
regard is a significant milestone in the history of the United
Nations. The follow-up action and the importance which the
international community places on the implementation of
the many proposals and recommendations will serve to
determine not only the success of the special session, but
also the credibility of the United Nations and the usefulness
of these conferences.
As a small island developing State which has always
recognized the importance of conservation of the
environment, Dominica made a commitment at the Rio
Summit to vigorously pursue sustainable development. Two
years later, Dominica participated in the Global Conference
on the Sustainable Development of Small Island Developing
States in Barbados and has tried at the national level to
implement the Plan of Action within the limits of our
resources.
The Barbados Plan of Action recognizes the
importance of coastal and marine resources to the
sustainable development of small island developing States.
The Commonwealth of Dominica is acutely aware of that
importance. Prudent use of our coastal and marine
resources over many years has contributed immensely to
the economic well-being and sustenance of our citizens.
Moreover, the successful implementation of our
eco-tourism development programme relies heavily on the
maintenance and preservation of the marine and biological
resources present in the seas around our island State.
Those resources are under constant and serious threat
from a number of sources, such as illegal waste-dumping
with impunity by foreign-owned ocean liners; overfishing
by non-indigenous fishing fleets; and the use of the
Caribbean Sea for the transshipment of nuclear waste and
other hazardous substances.
The Commonwealth of Dominica, together with
other members of the Caribbean Community
(CARICOM), continues to view the dangerous practice of
the transshipment of nuclear waste and hazardous
substances through the Caribbean Sea as a potentially
serious threat to the fragile ecosystem and to the
livelihood and well-being of the people of the region, and
we call upon the States engaging in that practice to
demonstrate some regard for our justifiable concerns. We
earnestly seek the support of the international community
in our ongoing effort to halt the shipment of these
dangerous materials through the Caribbean Sea. Further,
members of CARICOM call upon the General Assembly
to recognize the Caribbean Sea as a special area in the
context of sustainable development and urge the
international community to support the concept and its
development.
The Commonwealth of Dominica is appreciative of
the United Nations for paying special attention to the
issue of small island developing States at the special
session of the General Assembly. One sincerely hopes
that this same recognition and support will be in evidence
during the World Trade Organization (WTO) Ministerial
Conference later this year, when small island developing
States seek to address their particular concerns and
circumstances.
The Commonwealth of Dominica, like most small
vulnerable States, faces increasing challenges from
globalization; particularly in the area of multilateral trade
negotiations. Due to resource constraints, developing
countries are having difficulties in meeting the
commitments which they made at the Uruguay Round.
Yet we are on the eve of making further commitments at
the new round of WTO negotiations to be launched in
22


Seattle in December. The negotiating process itself exposes
developing countries to the growing disparities of the
multilateral trading system. We run the risk of developing
countries being further marginalized unless these
negotiations give full recognition to their special
circumstances, and in particular to those of small vulnerable
economies. Small vulnerable economies will continue to
require differential treatment for some time as a means of
facilitating their integration into the world economy.
My country’s experience with the WTO has not been
a positive one. The economy of Dominica and those of the
other Caribbean banana-producing countries are heavily
dependent for their export earnings on this single crop. The
WTO banana ruling has contributed to a significant decline
in our banana exports. Our bananas are cultivated by small
farmers whose main source of income could be wiped out
as a result of the WTO ruling, resulting in increased
unemployment and poverty in the rural areas.
We need to find a solution to the banana dispute that
will allow our farmers to continue to earn a living. There
is a growing recognition of the need for a tariff rate quota
as the most acceptable solution. However, the North
American multinational banana companies are insisting on
a simple tariff, which will ultimately lead to the demise of
the small banana producers in the Caribbean and other
African, Caribbean and Pacific States. We continue to
receive assurances that it is not the intention of our
neighbours to the North to hurt the Caribbean producers,
but their actions indicate otherwise. Moreover, they insist
on applying a strict interpretation to the multilateral trading
rules, which displays a callous disregard of the plight of
small banana farmers. The rules of the WTO must not be
applied in a manner which is detrimental to the
development process of small vulnerable States.
My focus on issues presently facing the region would
be incomplete without a brief but sincere appeal to this
body to address the plight of the citizens of our sister island
Cuba. As we progress to a new century, the United Nations
must continue to condemn the prolonged economic
blockade of Cuba.
This unjustifiable action is unconscionable,
unreasonable and a direct infringement on the rights of the
people of Cuba to pursue a peaceful existence, economic
prosperity and self-determination. Dominica therefore joins
other members of the international community in calling for
an end to this blockade. We should all seek more amicable
methods of settling bilateral disputes.
As a nation preparing to celebrate its twenty-first
anniversary of independence on 3 November 1999,
Dominica will continue to equip itself and its citizens to
meet the challenges of the global environment and the
new millennium. The Government of the Commonwealth
of Dominica has endeavoured to ensure that its policies
and programmes continue to provide the leadership,
institutions and infrastructure necessary to attain that goal.
The President returned to the Chair.
Strengthened by our rich cultural heritage, as
manifested in our Creole music, dance and other forms of
expression, we are convinced that the world would be a
safer and better place if the people of the world learned
to respect and tolerate each other’s culture, religion and
traditions.
It is in this spirit that Dominica reaffirms its
commitment to the ideals of the United Nations and
pledges to do all in its power to support the efforts of all
States, particularly those of the vulnerable small island
developing States. The challenges facing Dominica are
many, but I am confident that with the support of all
Member States and with the help of God we shall prevail.









